Citation Nr: 0213957	
Decision Date: 10/09/02    Archive Date: 10/17/02	

DOCKET NO.  01-02 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to February 23, 1999 
for a total evaluation based on individual unemployability 
due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1976 to February 1979, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to inform and assist have been met.  

2.  An unappealed rating decision dated in January 1997 
denied the veteran's claim of entitlement to a total 
evaluation based on individual unemployability due to 
service-connected disabilities.

3.  A subsequent claim for a total evaluation based on 
individual unemployability due to service-connected 
disabilities was received on February 23, 1999.  

4.  A rating decision dated in September 1999 granted a total 
evaluation based on individual unemployability due to 
service-connected disabilities effective February 23, 1999. 


CONCLUSION OF LAW

The requirements for an effective date prior to February 23, 
1999 for total evaluation based on individual unemployability 
due to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.152, 3.155, 3.157, 3.400 
(2001); 66 Fed. Reg. 45,630 and (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall made 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with his appeal because the requirements of the VCAA have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).  As will be more fully explained below, the RO 
provided the veteran notice of the applicable laws and 
regulations for an earlier effective date for a total 
evaluation based on individual unemployability.  Moreover, 
all relevant evidence was obtained and considered by the RO.  
Accordingly, the Board will proceed with appellate review.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
September 1999 rating decision, the Statement of the Case and 
the Supplemental Statement of the Case issued in connection 
with the current appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In this regard, in a 
statement received with the veteran's Substantive Appeal he 
expressed an understanding as to the reason his claim was 
denied and offered arguments as to why earlier dated 
evidence, specifically earlier filed claims should result in 
a favorable determination.  In other words, the veteran's 
Substantive Appeal clearly expresses the veteran's 
understanding as to the type of evidence needed to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA had been 
satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the resolution of the issue on appeal depends on the date of 
receipt of claims for a total evaluation submitted by the 
veteran and/or other evidence which could serve as an 
informal claim, for example certain VA medical records.  All 
such statements and claims from the veteran are associated 
with the claims file, as are all pertinent VA medical 
records.  The veteran and his representative have not made 
the Board aware of any additional evidence that should be 
obtained prior to appellate review or requested any 
assistance from the VA.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  As such, the VA has no outstanding duty 
to inform the appellant that any additional evidence or 
information is needed.  Moreover, as the record is complete, 
any further obligation under the VCAA for the VA to advise 
the veteran as to the division of responsibilities between 
the VA and the veteran in obtaining evidence is effectively 
moot.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the case is now ready for appellate review.  

The veteran argues that the effective date of his award of a 
total evaluation based on individual unemployability due to 
service-connected disabilities should be prior to February 
23, 1999.  He points out that he has been unable to work and 
had been totally disabled since well before that time, since 
the 1980's.  He points out that it was only recently that the 
evaluation for his back disability was increased to 
60 percent effective August 1991, and that as a result of 
this increased evaluation he met the schedular requirements 
for total evaluation based on individual unemployability at 
least as of that date.  Therefore, a favorable determination 
has been requested.  

The evidence for consideration reflects that in several 
statements dated prior to the Board's October 1993 remand 
decision the veteran had filed what were essentially informal 
claims for total evaluation based on individual 
unemployability due to service-connected disabilities.  In 
particular, the Board observes that the veteran filed a 
formal claim for increased compensation based on 
unemployability in March 1990 and in a rating decision dated 
in May 1990 the RO denied that claim.  The veteran was 
notified of that determination and of his appellate rights by 
a letter dated in June 1990, but did not appeal that 
decision.  That decision became final when the veteran did 
not file a notice of disagreement within one year of being 
notified of the decision.  In a statement dated in July 1991, 
which was a notice of disagreement to a denial of an 
increased evaluation, the veteran related that he had been 
declared totally disabled in a court of law, and in a 
statement dated in April 1992, which was a notice of 
disagreement to the effective date of an increased 
evaluation, the veteran related that physicians would not 
release him to work.  Lastly, in a Substantive Appeal 
received in August 1992 the veteran indicated that he was 
permanently disabled and had been since November 1983.  

Clearly then the veteran had filed an informal claim for a 
total evaluation based on individual unemployability 
following the RO's May 1990 denial of such a claim, and the 
record reflects that the RO had taken no action on those 
informal claims by the time of the Board's October 1993 
remand decision pertaining to other issues.  The Board 
recognized that situation, but noted that the issue was 
neither developed, prepared nor certified for appellate 
review and referred the issue to the RO for appropriate 
action.  In response to the Board's referral, in a January 
1997 rating decision the RO denied a total disability rating 
for compensation based on unemployability.  The veteran was 
notified of that determination and of his appellate rights by 
a letter dated in January 1997.  No mention of this issue was 
made by the veteran's representative in a May 1997 Statement 
of Accredited Representation in Appealed Case or in the 
representative's Informal Hearing Presentation to the Board 
in July 1997.  It was not until a statement received by the 
RO on February 23, 1999, when the veteran expressed 
satisfaction as to the grant of a 60 percent evaluation for 
his back disability that he requested consideration for 
entitlement to individual unemployability.  In response, the 
RO requested the veteran to complete and return a VA Form 21-
8940 (Veterans Application for Increased Compensation Based 
on Unemployability), which the veteran did complete and 
returned to the RO in May 1999.  The RO subsequently 
considered this claim and granted the benefit sought 
effective the date of the veteran's February 23, 1999, 
informal submission.  

Under VA laws and regulations a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.151(a) (2001).  When a request is 
made by any person claiming or applying for, or expressing an 
intent to claim or apply for benefits under laws administered 
by the VA, the VA will furnish the appropriate form.  
38 U.S.C.A. § 5102(a); 38 C.F.R. § 3.150(a).  This clearly 
occurred in this case.  The veteran filed an informal claim 
for a total evaluation based on unemployability in February 
1999 and the VA furnished a formal claim for such benefits 
which the veteran completed and returned in May 1999.  

As for the effective date laws and regulations, unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication or a 
claim for increase of compensation, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective 
date of an award of increase compensation shall be the 
earliest date of which it is ascertainable that the increase 
in disability had occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  However, the effective date 
received after a final disallowance is the date of a receipt 
of a new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

Assuming, without deciding, that the veteran was unemployable 
at the time of the effective date of his increased evaluation 
for his back disability in August 1991, or even earlier, it 
is clear that this level of disability was present more than 
one year prior to the date of his February 23, 1999, 
application for an increased evaluation based on individual 
unemployability.  This is significant because the United 
States Court of Appeals for Veterans Claims has held that 
when the factually ascertainable increase occurs more than 
one year prior to the receipt of claim that the effective 
date is the date of claim.  Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997).  Thus, assuming the veteran's 
contentions, the effective date for his increased evaluation 
could not be prior to the date of his claim received in 
February 1999.

Furthermore, the veteran's February 1999 claim was received 
after the RO's January 1997 adjudication of previously filed 
claims for unemployability, claims which extended back at 
least to the date of the August 1992 Substantive Appeal filed 
in connection with the claim for an increased evaluation.  At 
no time following the one year following the notice of the 
January 1997 rating decision which denied the veteran's claim 
for unemployability did the veteran or his representative 
express any disagreement with that determination and that 
decision became final in January 1998.  At that point some 
other request from the veteran or his representative 
claiming, applying for, or expressing an intent to claim an 
increased compensation based on unemployability was required.  
No such expression or communication was received from the 
veteran or his representative until February 23, 1999.  

The Board has also considered whether any VA medical records 
dated prior to February 23, 1999, could constitute an 
informal claim for an increased evaluation based on 
unemployability under the provisions of 38 C.F.R. § 3.157.  
However, 38 C.F.R. § 3.157 generally provides that a report 
of an examination or hospitalization will serve as a claim 
for increase or to reopen a claim "if the report relates to a 
disability which may establish entitlement."  38 C.F.R. 
§ 3.157(a).  Under these circumstances, the date of the VA 
record will be accepted as the date of a receipt of a claim, 
but these provisions apply only when such records relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).  However, there are no 
records of any hospitalizations of the veteran between the 
January 1997 rating decision and the February 1999 claim and 
the VA examinations performed in December 1998 and June 1999 
do not suggest that the veteran was unemployable or make any 
reference to the veteran's unemployability due to service-
connected disabilities.  Thus, these examination reports, 
while they clearly would serve as a claim for an increased 
evaluation for the veteran's back disability, were such a 
claim necessary, those examination reports cannot serve as a 
claim for increased compensation based on unemployability due 
to the veteran's service-connected disabilities because those 
examinations do not address that matter.  

The Board does acknowledge the veteran's contention that his 
disability evaluation was only increased to 60 percent 
effective August 1991 by the rating decision dated in January 
1999.  He argues that it was only then that he met the 
percentage requirements for a total evaluation based on 
individual unemployability under the provisions of 38 C.F.R. 
§ 4.16(a).  However, a total evaluation based on individual 
unemployability could also be granted, and could have been 
granted, in the case of a veteran who was unemployable by 
reasons of service-connected disabilities, but who failed to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(b).  Simply put, if the 
evidence of record at the time of the January 1997 rating 
decision demonstrated that the veteran was unemployable, the 
fact that the veteran did not meet the percentage 
requirements required under 38 C.F.R. § 4.16(a) would not 
preclude the award of a total evaluation based on individual 
unemployability under 38 C.F.R. § 4.16(b).  

For the reasons explained above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date prior to February 23, 1999, for total 
evaluation based on individual unemployability due to 
service-connected disabilities.  Simply put, outstanding 
claims for a total evaluation based on individual 
unemployability referred to the RO by the Board's October 
1993 remand decision were addressed by the RO in a January 
1997 rating decision that became final when the veteran and 
his representative did not express any disagreement with the 
decision within one year of being notified of that decision 
in January 1997.  The veteran then filed a claim for a total 
evaluation based on individual unemployability in February 
1999 after that decision became final and the RO granted that 
claim effective the date of the receipt of the claim.  The 
Board concludes that there is no basis for an effective date 
prior to that date.  


ORDER

An effective date prior to February 23, 1999 for a total 
evaluation based on individual unemployability due to 
service-connected disabilities is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

